          Case 1:18-cr-00319-LTS Document 259
                                          258 Filed 07/01/20 Page 1 of 1
                                       Mark S. DeMarco
                                         Attorney At Law
                                    3867 East Tremont Avenue
                                     Bronx, New York 10465
                                          718 239 7070
                                        Fax 718-239-2141
                                       MSDLaw@aol.com

                                              July 1, 2020

 Hon. Laura Taylor Swain
 United States District Court
 Southern District of New York
                                                                   MEMO ENDORSED
 500 Pearl Street
 New York, NY 10007

 BY ECF & ELECTRONIC MAIL
                                              Re:      United States v. Domingo Tolentino
                                                       18 Cr. 319 (LTS)


 Your Honor:

         Mr. Tolentino is currently scheduled for sentencing on July 14, 2020, and, with the
 government’s consent, I write to respectfully request that the sentencing be adjourned for 60-days
 or until September 14, 2020.

        The adjournment is requested because Mr. Tolentino wishes to personally appear before
 this Court for sentencing.

        Thank you for your attention to this matter.
The sentencing is adjourned to September 21,
2020 at 2:00 p.m. Counsel must contact
                                             Respectfully submitted,
Chambers on September 10, 2020, to inquire
as to whether a personal appearance will be
feasible for September 21, 2020. DE# 258
resolved. SO ORDERED.
                                             Mark S. DeMarco
/s/ Laura Taylor Swain, USDJ 7/1/2020
 cc:    Jamie Bagliebter, Esq.
        Maurene Comey, Esq.
        Assistant United States Attorneys
        By Electronic Mail
